Citation Nr: 1410464	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.  

3.  Entitlement to service connection for right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 1981 to February 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A July 2008 rating decision denied the Veteran's claim for service connection for a right knee disability, left knee disability and right foot disability.   

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the record documents the Veteran performed 32 parachute jumps, and that he was seen for complaints of right ankle pain twice in service and contemporaneous with a jump, his statements as to experiencing trauma to his lower extremities (knees, feet, and ankles) related to those jumps is deemed competent as well as credible.  38 U.S.C.A. § 1154(a).  In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his currently present disabilities of his right and left knees and his right foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Furthermore, although the Veteran was afforded a VA examination in April 2008 for his foot, the examiner did not consider the Veteran's parachute jump when determining whether his foot injury was related to service.  

Additionally, the Veteran noted in his VA Form 9 that he would seek out treatment from specialists, and noted again during his Board hearing that he had seen specialists for both his knees and his right foot.  Attempts to obtain any of these outstanding treatment records should be made prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all private medical care providers who treated him for his current disabilities on appeal.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Perform a search for any outstanding treatment records from the Denver VA Medical Center or any other identified VA facility, to specifically include any records documenting treatment for the Veteran's knee disabilities and foot disability that are not currently associated with the claims folder, and associate these records with the claims folder.  

3. The Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed right knee disability, left knee disability and right foot disability.  The claims files, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  The examiner should view the Veteran as a reliable historian and consider the Veteran's parachute jump while examining him.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should:

a. provide a diagnosis for each identified disability of the right knee, left knee, and right foot, 

b. for each diagnosed disability, provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability, left knee disability, and/or right foot disability had their onset in service or within a year of service discharge or are otherwise etiologically related to the Veteran's active service.  The examiner must address the Veteran's history of performing 32 parachute jumps and any related trauma stemming from those jumps.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

4. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


